615 N.W.2d 271 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Jesse GANT, III, an Attorney at Law of the State of Minnesota.
No. C8-99-2060.
Supreme Court of Minnesota.
July 18, 2000.

O R D E R
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Jesse Gant, III, has committed professional misconduct warranting public discipline, namely, pursued frivolous litigation and violated procedural rules of the *272 trial and appellate courts in numerous cases, failed to pay a court reporter, failed to pay a court-ordered sanction, and failed to cooperate with the disciplinary investigation in violation of Rules 1.1, 1.3, 1.4, 1.5(e), 1.15, 1.16, 3.1, 3.2, 3.3, 3.4, 3.5(h), 5.1(b) and (c), 8.1, 8.2(a), 8.4(c), and 8.4(d), Minnesota Rules of Professional Conduct, and Rule 25, Rules on Lawyers Professional Responsibility.
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a 90-day suspension, with a Rule 18 RLPR, reinstatement hearing, and two years supervised probation following reinstatement, and payment of $900 in costs pursuant to Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly-recommended disposition,
IT IS HEREBY ORDERED that respondent Jesse Gant, III, is suspended from the practice of law with leave to petition for reinstatement in 90 days and that he pay $900 in costs pursuant to Rule 24, RLPR. Respondent shall comply with Rule 26, RLPR, and successfully complete the professional responsibility portion of the bar examination. Upon reinstatement respondent shall be placed on two years supervised probation, the terms of which shall be recommended by the panel at the hearing on a petition for reinstatement and determined by the court at the time of reinstatement.
BY THE COURT:
Alan C. Page
Associate Justice